Citation Nr: 0321111	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for chronic left knee 
strain.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel










REMAND

On November 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records of the veteran's 
treatment for left knee disabilities 
from the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania, and at the 
VAMC in Coatesville, Pennsylvania, for 
the period from June 1999 to the 
present.  Obtain all clinical records.

2.  After all records/responses 
received from each contacted entity are 
associated with the claims file, 
arrange for the veteran to undergo 
orthopedic examination of his left knee 
at the VAMC in Philadelphia, 
Pennsylvania.  If possible he should be 
examined by a physician who has not 
previously examined him.
The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, to 
include X-rays and range of motion 
studies of the knees (the latter 
expressed in degrees, and on active and 
passive motion) should be accomplished, 
and all clinical findings should be 
reported in detail.  
With respect to the left knee, the 
examiner should render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion (and, if so, 
the point at which pain begins), 
weakness, excess fatigability, and/or 
incoordination.  In addition, the 
physician should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss of the knee due 
to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate, 
whether, and to what extent the veteran 
experiences recurrent subluxation or 
lateral instability of the left knee.  
The examiner is asked to provide an 
assessment of the severity of any such 
disability slight, moderate, or severe.
The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, 
should be set forth in a typewritten 
(printed) report.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





